Case: 18-14676   Date Filed: 08/15/2019   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-14676
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:18-cr-00132-CEH-TGW-5



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                    versus

RODDY LEONARDO MERO ESPINAL,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (August 15, 2019)

Before TJOFLAT, JORDAN and JILL PRYOR Circuit Judges.

PER CURIAM:
               Case: 18-14676     Date Filed: 08/15/2019    Page: 2 of 2


      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced

if it was made knowingly and voluntarily); United States v. Grinard-Henry, 399
F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver of

the right to appeal difficult or debatable legal issues or even blatant error).




                                           2